Exhibit 10.4
FOURTH AMENDMENT TO LEASE
     This Fourth Amendment to Lease, made and entered into this the 25th day of
September 2008 by and between DEARBORN ATRIUM ACQUISITION, LLC, a Michigan
company [successor in interest to Dearborn Tech, LLC] (hereinafter referred to
as “Landlord”), and Tech Team Global, Inc., a Delaware corporation, (hereinafter
referred to as “Tenant”)
WITNESSETH:
     WHEREAS, Landlord’s predecessor in interest, Dearborn Atrium Associates
Limited Partnership and Tenant, entered into a Lease Agreement dated 18th day of
November, 1996, and subsequently amended by First Amendment to Lease
Agreement/Letter dated July 22, 1997, Second Amendment to Lease dated
January 13, 2004 and Third Amendment to Lease Agreement dated November, 2004
(hereinafter referred to as “Lease Agreement”) by the terms of which Landlord
leased to Tenant that certain Premises known as Space 200, containing
approximately Thirty Thousand One Hundred Eighty-four (30,184) square feet
(hereinafter referred to as “Premises”) and located in Dearborn Atrium, 835
Mason Street, Dearborn, Michigan.
     WHEREAS, said Lease Agreement expired, and Landlord and Tenant now mutually
desire to amend and extend the Term of said Lease Agreement in certain
particulars.
     NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants and
agreements herein contained, and the payment of Ten Dollars ($10.00) by each
party to the other, the receipt and sufficiency of which is hereby acknowledged,
Landlord and Tenant mutually agree as follows:

1.   The Term of the Lease Agreement shall be extended for a period of One
(1) year commencing October 1, 2008 and expiring on September 30, 2009.   2.  
Commencing October 1, 2008, The Annual Basic Rent, as set forth in Section 1
(G) is amended to Three Hundred Ninety-Eight Thousand Two Hundred Twenty-Three
and No/100 ($389,223.00) Dollars per annum payable in monthly installments of
Thirty-Three Thousand One Hundred Eight-Five Dollars and Twenty-Five Cents
($33,185.25).   3.   Commencing October 1, 2008, Tenant shall pay as Common Area
Maintenance and Real Estate Tax One Hundred Twenty-Six Thousand Four Hundred
Twenty and No/100 ($126,420.00) Dollars per annum payable in monthly installment
of Ten Thousand Five Hundred Thirty-Five & No/100 ($10,535.00).   4.  
Commencing October 1, 2008, Section 1(D) of the Lease is amended to reflect the
revised leaseable square footage area of the Demised Premises (Suite 200) which
is 25,284 square feet.   5.   The Tenant will be required to make the
modifications to the space (at his expense) including the following:
constructing the small hall to the computer room, installing a demising wall
between the Ford space and the space that is no longer needed (the space will be
considered #201) provided Landlord secures a Tenant for the space not in use.
Tenant will complete construction within a 30 day period. Landlord will provide
a maximum of 100 parking spaces for Tenants Use. As the number of staff is
reduced Tenant will notify Landlord and return parking tags.   6.   Landlord and
Tenant each warrant and represent to the other that such party has the full
power and authority to enter into and execute this Fourth Amendment to Lease and
that the officers and individuals executing on behalf of such party, have the
proper authority to do so, and that it shall not be necessary for any other
person, firm or corporation to join in the execution of this Third Amendment to
Lease to make such party’s execution complete or appropriate.   7.   The parties
do hereby recognize and reaffirm that all other terms and conditions contained
in the Lease Agreement, which shall remain unchanged, and in full force and
effect.   8.   Provided Tenant is not in default of any of the terms conditions
and covenants of this lease, Tenant shall have the option to extend the lease
for a period of ninety days (90) at the rental rate of $18.75 psf plus any and
all charges for common area maintenance and real estate tax. Tenant must notify
the Landlord in writing of his intent no later than June 1, 2009.

     IN WITNESS WHEREOF, the parties have executed the foregoing document on the
day the same bears date.

                              TENANT:       LANDLORD:     TECH TEAM GLOBAL,
INC.,       DEARBORN ATRIUM ACQUISITION, L.L.C,     a Delaware Corporation      
a Michigan Corporation    
 
                           
By:
              By:            
 
                           
 
  Title:               Title:        
 
                           
 
  Date:               Date:        
 
                           
 
                            Attest to signature:       Attest to signature:    
 
                           
 
                                         

